Citation Nr: 0103277	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1946 to June 1947.

This appeal arises from rating decisions of the Louisville, 
Kentucky Regional Office (RO).  


FINDING OF FACT

The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2000).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2000).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service- 
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

The veteran filed a claim for TDIU benefits in August 1997.  
He indicated that he had become too disabled to work and that 
he had last worked full time in 1990.  The veteran was 
employed as a truck drive since the 1960s.  The veteran went 
to college for one year.  He indicated that he had not had 
any other education or training since he became too disabled 
to work.

The veteran is service connected for hearing loss evaluated 
as 40 percent disabling; labyrinthitis evaluated as 30 
percent disabling; otitis media evaluated as 10 percent 
disabling; tinnitus evaluated as 10 percent disabling; and 
for sclerotic mastoiditis evaluated as noncompensably 
disabling.  

On VA hospitalization in June 1996, the veteran reported 
suffering one to three episodes per day of weakness and near 
syncope where he would become unsteady and fall to the 
ground.  The discharge diagnoses were multi-infarct dementia, 
coronary artery disease, chronic obstructive pulmonary 
disease, hypertension, remote history of pulmonary embolus, 
bilateral cataracts with right retinal detachment, status 
post aorto-bi-iliac repair in January 1996 and a long history 
of narcotic dependence.

On VA general medical examination in October 1997, it was 
noted that the veteran suffered a traumatic shell injury to 
the right side of the head in service with resulting loss of 
hearing of the right ear and left sided tinnitus.  He used a 
right sided hearing aid.  He had bilateral ringing of the 
ears and frequent drainage and ear infections of the left 
ear.  The veteran had not worked since 1981 when he drove a 
truck.  Since then he had been unable to work due to multiple 
health problems.  The veteran had much fear of falling and 
needed to hold onto things when he walked.  It was opined 
that the veteran was not employable due to his multiple 
medical problems and his mild dementia.  

On VA audiology examination in July 1998, the veteran 
reported having difficulty under all listening conditions.  
At present, the right ear had been surgically repaired with 
regard to infection but there was no hearing in the right 
ear.  There had been numerous surgeries of the left ear which 
left the veteran with decreased hearing.  The left ear 
continued to drain currently.  Drainage was noted on 
examination of the left external auditory canal.  The veteran 
also reported tinnitus of the left ear.  The veteran reported 
a moderate to severe affect on daily living due to tinnitus 
which prevented him from sleeping.  On authorized 
audiological evaluation, pure tone thresholds, in decibels, 
averaged 105 plus in the right ear and 78.8 in the left ear.  
Speech audiometry revealed speech recognition ability of zero 
percentage in the right ear and of 82 percentage in the left 
ear.  The diagnoses were profound hearing loss of the right 
ear and moderate to severe mixed hearing loss of the left.  
The veteran demonstrated a long history of middle ear 
pathology of both ears.  Current examination demonstrated 
active middle ear pathology.

On VA ear disease examination in July 1998, the veteran 
reported some worsening of the left ear hearing.  He required 
a cane to assist with ambulation.  He complained of 
unsteadiness but he denied having true vertigo.  The 
veteran's ability to communicate was severely impaired due to 
hearing loss which was complete on the right ear and profound 
in the left ear.  The left external canal was filled with 
malodorous greenish otorrhea.  The impressions were impaired 
hearing, labyrinthine dysfunction, persistent left ear 
infection, tinnitus and history of mastoiditis.

The veteran testified in April 1999 that he used his cane 
every day to stop himself from falling due to labyrinthitis; 
that hearing loss affected him when he was a truck driver as 
he could only hear out of one ear; that he suffered from 
chronic left ear infections; that his employment history only 
included driving a truck; that he had received a GED degree 
and went to college for one year; that he would become dizzy 
on a fairly regular basis; and that he could not drive as he 
might pass out.

The veteran is service connected for multiple disabilities of 
the ears.  He has testified that he was unable to work 
primarily due to hearing loss and labyrinthitis.  Recent VA 
audiological and ear examinations have corroborated the 
severe nature of the veteran's hearing loss as he suffers 
from profound hearing loss of the right ear and moderate to 
severe hearing loss of the left ear.  The veteran has also 
testified of unsteadiness due to the service connected 
labyrinthitis which makes it unsafe for him to drive.  He 
used a cane to steady himself.  It is noted that the veteran 
suffers from other non-service connected disabilities which 
could impact on his balance; however, it is not possible from 
the record to determine how much of the veteran's 
unsteadiness originates from one disability versus another.  
It is clear, however, that the veteran suffers from a 
significant level of disability due to labyrinthitis.  

The veteran's employment history shows that he worked as a 
truck driver.  Since the time that the veteran left 
employment, he has indicated that he has not received any 
additional education or training to allow him to perform any 
other type of employment.  Upon review of the claims file, 
and after resolving all reasonable doubt in the veteran's 
favor, the Board finds that the evidence supports the finding 
that the veteran is precluded from performing all forms of 
substantially gainful employment due to his service connected 
disabilities.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals
	



 

